The finding furnishes no foundation for the plaintiff's claim that the defendant had constructive notice of the condition of the sidewalk at the time of the accident.
Her contention is that § 376 of the ordinances of the city of Bridgeport makes it the duty of the street commissioner to remove ice, snow and sleet, from the sidewalks of the city, and therefore he is bound to know their condition. If this be so, it avails the plaintiff nothing, because the ordinance in *Page 734 
question casts no duty of removal upon the street commissioner unless the ice or snow has been upon the walk for at least six hours, a period which in this case had not expired at the time of the plaintiff's accident, as the court expressly finds.